Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

          EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 3 and 5 are rejoined. 

Claim 20 is cancelled. 
Response to Arguments
Examiner has considered Applicant’s arguments regarding Claim 1 and is persuaded that based on the difference in reduction potential between nickel and hafnium, a skilled artisan would not have looked to Raisanen to modify Wang’s precursor mixture of ozone and oxygen. As such, Claim 1 and its dependent claims are in a condition for allowance, reading free of the prior art. 

Examiner notes, Applicant requested rejoinder of Claim 20. However, Claim 20 has not been amended to be commensurate in scope with the allowable subject matter of Claim 1 and as such will not be rejoined. The claim recites that the second reactive gas “consists essentially of O2” thereby being directed to an embodiment without a consequential content of ozone in the reactive gas. As this is the basis for the allowability of Claim 1, Claim 20 is not proper to rejoin. The amendment Applicant included in Claim 20 would also in theory introduce indefinite language as the claim cannot both “consist essentially of” oxygen then have a defined and necessary ratio of ozone to oxygen in the reactive gas. As the claim was withdrawn without traverse, it is proper to cancel Claim 20. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, modified Wang discloses an ALD process for forming nickel oxide using a mixture of ozone and oxygen as precursors in sub-saturative amounts compared to an amount of nickel complex but fails to disclose or render obvious the amount of ozone in the reaction mixture, thereby failing to disclose the claimed 5-25% by weight ozone. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721